UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November6, 2007 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 36-2545354 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 River Road Des Plaines, IL 60018 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 Item 5.02.—Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November6, 2007, the Board of Directors of Schawk, Inc. (the “Company”) elected Stanley N. Logan as a director.In addition, Mr. Logan also was appointed to the Audit Committee of the Board of Directors.Mr.Logan meets the independence requirements of the New York Stock Exchange and those set forth in the Company’s Corporate Governance Guidelines. Mr.Logan is a vice president of Huron Consulting Group (“Huron”) and heads Huron’s Corporate Consulting practice.Prior to joining Huron, Mr.Logan spent over 25 years in the public accounting profession, most recently as managing partner of KPMG's Chicago office.He also served as National Sector Leader for Consumer Products at KPMG.Before joining KPMG in 2002, Mr.Logan held a number of significant client and leadership roles at Arthur Andersen in Chicago.He has held audit and non-audit lead partner roles with large corporations in the consumer, retail and industrial spaces throughout his career at both KPMG and Arthur Andersen. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHAWK, INC. Date:November12, 2007 By: /s/James J. Patterson James J. Patterson Senior Vice President and Chief Financial Officer 3
